Order entered July 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00102-CV

  IN RE J. KYLE BASS, , HAYMAN CAPITAL MANAGEMENT, L.P.,
  HAYMAN OFFSHORE MANAGEMENT, INC., HAYMAN CAPITAL
MASTER FUND, L.P., HAYMAN CAPITAL OFFSHORE PARTNERS, L.P.,
            AND HAYMAN INVESTMENTS, LLC, Relators

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-06253-C

                                     ORDER

      Based on the Court’s opinion of this date, we CONDITIONALLY GRANT

relators’ petition for writ of mandamus. We ORDER the trial judge, the Honorable

Sally Montgomery, to vacate to vacate the December 3, 2020 Order on Crime–Fraud

Motion and the February 5, 2021 Order Granting Plaintiffs’ Motion to Obtain

Documents Improperly Designated as Privileged Pursuant to the Crime–Fraud

Exception. We further ORDER the trial judge to file with this Court, within fifteen

(15) days of the date of this order, a certified copy of her order issued in
compliance with this order. Should the trial judge fail to comply with the order, the

writ will issue.

      We lift the stay issued by this Court on February 12, 2021.




                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE